Citation Nr: 0932020	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative arthritis (lower back disability).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty for over twenty years, 
including his final tour of duty from June 1981 to September 
1981.  He is in receipt of numerous decorations for such 
service, including a Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The Board notes that the October 2005 rating decision also 
denied the Veteran's claims for an increased rating for 
diabetes mellitus and a total disability on the basis of 
individual unemployability.  However, the RO subsequently 
granted such claims in a June 2006 rating decision.  The 
Board notes that the RO granted a rating of 40 percent as to 
the Veteran's diabetes mellitus, which is not the highest 
possible rating.  However, as the Veteran's representative 
limited the appeal to a rating of 40 percent in a January 
2006 notice of disagreement, the RO's decision constitutes a 
full grant of the benefit sought on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).  As such, the sole issue currently before the 
Board is the Veteran's entitlement to service connection for 
his lower back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for his lower back disability because such is the 
result of an injury sustained during service.  Specifically, 
he states that he was injured under combat conditions in 
November 1969, when a jeep in which he was riding was 
ambushed and flipped over.  See May 2006 letter.  
Alternatively, the Veteran claims that his lower back 
disability is secondary to his service-connected cervical 
spine degenerative disc disease, status post discectomy (neck 
disability).  See, e.g., January 2006 statement from Veteran; 
June 2006 substantive appeal.  The Board notes that the 
Veteran's service treatment records reflect that his neck was 
injured in a motor vehicle accident in March 1971.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  For a disease diagnosed after discharge, service 
connection may be granted when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  In order to establish service 
connection on a secondary basis, the evidence of record must 
show: (1) that a current disability exists, and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

In this case, the Veteran's service connection claim for a 
lower back disability was denied based on a determination 
that the evidence of record failed to show that such 
condition was incurred during service.  The claim has not 
been adjudicated under the theory of secondary service 
connection, as provided in 38 C.F.R. § 3.310 and Allen.  As 
such, this theory must be addressed on remand.  

The Veteran should also be provided with notice of the 
evidentiary requirements concerning his secondary service 
connection claim, as indicated by 38 C.F.R. § 3.310 and 
Allen.  Specifically, the Veteran should be informed that the 
evidence must establish that his lower back disability was 
caused or aggravated beyond its normal progression as a 
result of his service-connected neck disability. 

In regard to the adjudication of the Veteran's service 
connection claim, the Board observes that the Veteran is in 
receipt of the CIB, which is indicative of service during 
combat.  Where the evidence establishes that a veteran was 
engaged in combat, as in this case, VA shall accept 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, unless there is clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  

Here, although the Veteran's service treatment records are 
negative for complaints or treatment of lower back pain, his 
report of a lower back injury from a motor vehicle accident 
is consistent with the circumstances, conditions, or 
hardships of his combat service.  As such, he is entitled to 
a presumption that he injured his lower back during service 
as claimed pursuant to 38 U.S.C.A. § 1154(b).  However, the 
application of 38 U.S.C.A. § 1154(b) only provides the combat 
veteran with a presumption that the claimed in-service event 
or events occurred as he or she reported; the claimant must 
still demonstrate the presence of a disability and competent 
evidence of a nexus between the in-service event and the 
disability in question.  Dalton v. Nicholson, 21 Vet. App. 
23, 36-37 (2007); see also Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994); Wade v. West, 11 Vet. App. 302 (1998).  

In this regard, the evidence of record includes diagnoses of 
both lumbar spine degenerative arthritis and intervertebral 
disc syndrome.  The Veteran was provided with a June 2005 QTC 
examination pertaining to his lower back disability, in 
addition to several other conditions not relevant to this 
appeal.  The QTC examiner noted that the Veteran had been 
diagnosed with intervertebral disc syndrome of the lumbar 
spine.  However, he modified such diagnosis to lumbar spine 
degenerative arthritis, based on a physical examination and 
X-ray findings.  Despite this determination by the QTC 
examiner, the Board observes that the evidence of record 
includes MRIs dated in January 2005 and April 2005, which 
indicate degenerative disc disease.  Such condition is 
frequently rated by VA under the criteria for intervertebral 
disc syndrome.  As such, the medical evidence of record is 
unclear as to the specific diagnosis for the Veteran's lower 
back condition for VA purposes.

The Board observes that the June 2005 QTC examiner did not 
render an opinion as to the etiology of the Veteran's lower 
back disability.  However, the Veteran submitted a May 2006 
letter from his private orthopedist, Dr. Macomson, indicating 
that the Veteran's service "has probably contributed to his 
lumbar spine disease."  In addition, the Veteran's post-
service treatment records include a report of back pain as 
early as November 1982, slightly more than a year after 
service.

Based on the foregoing, the Board finds that the evidence of 
record establishes an in-service injury, a current diagnosis 
of a lower back disability, and an indication that such 
disability is related to service.  However, the medical 
evidence of record is insufficient to decide the Veteran's 
claim.  Accordingly, a remand is necessary to afford the 
Veteran a VA examination in order to determine the nature and 
etiology of his lower back disability.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) .

As the most recent treatment records in the Veteran's claims 
file are dated in May 2006, any outstanding VA and private 
treatment records pertaining to his lower back disability, 
including but not limited to records from Dr. Macomson or any 
other treating physicians at the Medical College of Georgia, 
should be obtained and associated with the claims file upon 
remand.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of the evidence required to 
substantiate his secondary service 
connection claim for a lower back 
disability, i.e., that such disability 
was caused or aggravated beyond its 
normal progression as a result of his 
service-connected neck disability, in 
accordance with 38 C.F.R. § 3.310 and 
Allen, 7 Vet. App. 439.

2.  The Veteran should be requested to 
identify all medical care providers who 
have treated him for his lower back 
disability since separation from 
service, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
the necessary authorizations have been 
received, any outstanding records 
should be obtained and associated with 
the claims file, including but not 
limited to treatment records from Dr. 
Macomson and any other treating 
physicians at the Medical College of 
Georgia.  If any records cannot be 
obtained after all reasonable efforts 
have been expended, the Veteran should 
be notified and given the opportunity 
to provide such records.

3.  After the development indicated in 
the preceding paragraphs has been 
completed, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of 
his current lower back disability.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  All necessary 
tests and studies should be conducted.  
The examiner is requested to offer an 
opinion as to the following:

(a) a diagnosis for any current 
lumbar spine disorder(s); and

(b) if a lumbar spine disorder, 
including but not limited to 
degenerative arthritis and/or 
intervertebral disc syndrome, is 
diagnosed, whether each diagnosed 
disorder was at least as likely as 
not (probability of 50% or more) 
incurred or aggravated during 
service, including but not limited 
to as a result of injury from a 
motor vehicle accident in November 
1969 or March 1971; and 

(c) if any diagnosed lumbar spine 
disorder, including but not limited 
to include degenerative arthritis 
and/or intervertebral disc 
syndrome, was not incurred or 
aggravated during service, whether 
each such disorder was at least as 
likely as not (probability of 50% 
or more) caused or aggravated 
beyond its normal progression as a 
result of the Veteran's service-
connected neck disability.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  Such readjudication 
should include application of the 
combat presumption under 38 U.S.C.A. 
§ 1154(b) and all appropriate legal 
theories, including secondary service 
connection under 38 C.F.R. § 3.310 and 
Allen, 7 Vet. App. 439. 

5.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which summarizes the applicable 
statutes and regulations and addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

